DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh US 2016/0187682 in view of Lee US 20180045876 and further in view of Park US 2019/0163023.
Regarding claim 1, Oh teaches a film for compensating for a viewing angle, comprising: a base substrate (fig 3-5 110); a pattern layer(121, 141, 151) provided on the base substrate; and an optical layer (142) provided on the pattern layer, wherein the pattern layer has a first surface comprising a flat surface and a second surface facing the first surface (see fig. 5), the second surface comprises a plurality of protrusions, wherein each protrusion comprises a first plane surface a second plane surface (see fig. 5) wherein the first and second plane surface extend along a direction of the polarizing plate (see fig. 3).
  Oh does not explicitly an additional curved surface along with the first and second surfaces.
Lee teaches a similar compensating film for a viewing angle comprising two flat side surfaced joined by a curved surface (see fig. 3) providing improved contrast relative brightness front and side contrast ratios (See [0007]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oh in view of Lee to provide improved contrast relative brightness front and side contrast ratios.
Oh and Lee also do not teach , an angle Θ 1  formed between the first plane surface or a surface extended from the first plane surface and the first surface and an angle Θ 2 formed between the second plane surface or a surface extended from the second plane surface and the first surface.  Oh does not teach Θ 1 and are Θ 2 are different.  However Park teaches these angles can be adjusted accordingly (see fig. 8 and fig. 9)  to further improve side luminance [0094].  Therefore , it would have been obvious to of ordinary skill in the art to modify Oh and Lee in view of Park to improve side luminance.

Regarding claim 2, Oh teaches the plurality of protrusions comprising the curved surface is-are continuously disposed (see fig. 3-5).
Regarding claim 3, Oh as modified according to Lee and Park would teach teaches all of centers of curvature of the curved surface are contained in the pattern layer or comprised in the optical layer (see claim 1 rejection).
Regarding claim 5, Oh as modified by Lee and Park would teach i teaches at least one cross-section that is vertical to the first surface has a curve. (see claim 1 rejection).
Regarding claim 9, Oh teaches a display device for displaying an image, comprising: a liquid crystal cell (fig. 1 30)a first polarizing plate provided at a view side of the liquid crystal cell (100); a second polarizing plate (20) provided at an opposite side of the view side of the liquid crystal cell; and a backlight unit ([0005]) provided at an opposite side of a surface facing the liquid crystal cell of the second polarizing plate, wherein the first polarizing plate or the second polarizing plate comprises the film for compensating for the viewing angle claim 1 (see fig. 1 first polarizer plate).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Lee and Park in view of Mi US 7139125.
Regarding claim 11, Oh, Lee and Park and , teach all the limitations of claim 11 except the display device of claim 9, wherein the film for compensating for the viewing angle is disposed at an opposite side of a view side of the second polarizing plate, and a layer having a smaller refractive index between the optical layer and the pattern layer of the film for compensating for the viewing angle is disposed at the view side.
Mi teaches a film the film for compensating for the viewing angle is disposed at an opposite side of a view side of the second polarizing plate (fig. 6 72), and a layer having a smaller refractive index between the optical layer (air layer) and the pattern layer (24) of the film for compensating for the viewing angle is disposed at the view side for enhancing luminance and viewing angles (see (column 1 lines 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oh, Lee and Park and in view of Mi to enhance luminance.

Allowable Subject Matter
Claim 4, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871